Docket No. 61755
                               Appellant filed his petition on June 8, 2012, more than one
                year after entry of the judgment of conviction on May 4, 2011. 2 Thus,
                appellant's petition was untimely filed and procedurally barred absent a
                demonstration of good cause—cause for the delay and undue prejudice.
                See NRS 34.726(1).
                               To overcome the procedural bar, appellant claimed that he
                does not fully understand English, does not fully understand the law, and
                relied on a fellow inmate to prepare this petition. The underlying claims
                in this petition are similar to claims raised in a motion for modification of
                sentence filed in the district court on October 5, 2011, and therefore,
                appellant failed to demonstrate that an impediment external to the
                defense prevented him from raising the claims in a timely petition.
                Hathaway v. State, 119 Nev. 248, 252, 71 P.3d 503, 506 (2003). In
                addition, that appellant relied on a fellow inmate for legal work and that
                English is not his first language did not demonstrate good cause.         See
                generally Phelps v. Dir., Nev. Dep't of Prisons, 104 Nev. 656, 660, 764 P.2d
                1303, 1306 (1988) (holding that petitioner's claim of organic brain damage,
                borderline mental retardation and reliance on assistance of inmate law
                clerk unschooled in the law did not constitute good cause for the filing of a
                successive post-conviction petition). Therefore, the district court did not
                err in denying the petition as procedurally barred.




                      2   No direct appeal was taken.




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A
                Docket No. 62000
                            Appellant filed a second notice of appeal from the same order
                that was the subject of Docket No. 61755. The clerk of this court
                inadvertently docketed an appeal in Docket No. 62000 as a separate
                matter when appellant filed the second, duplicative notice of appeal.
                Accordingly, we direct the clerk of this court to administratively close the
                appeal in Docket No. 62000.
                            For the foregoing reasons, we
                            ORDER the judgment of the district court AFFIRMED in
                Docket No. 61755 and ADMINISTRATIVELY CLOSE THE APPEAL in
                Docket No. 62000.




                                                  — De  CtLai
                                                   Douglas


                                                   I /Lb'                       , J
                                                   Saitta


                cc:   Hon. Elissa F. Cadish, District Judge
                      Fransisco Alfredo Ramos
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A